COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ether Laver Thomas v. The State of Texas

Appellate case number:      01-18-00504-CR

Trial court case number:    15-DCR-070852

Trial court:                400th District Court of Fort Bend County

        This case was abated and remanded to the trial court on October 3, 2019. In the
abatement order, we directed the trial court to hold a hearing to determine whether the
certification of appellant’s right to appeal entered by the trial court on November 17, 2017
was defective. If so, we directed the trial court to execute an amended certification of
appellant’s right to appeal that complies with Texas Rule of Appellate Procedure 25.2. The
district clerk has filed a supplemental clerk’s record containing an amended certification
of appellant’s right to appeal signed by the trial court judgment, appellant and his counsel,
stating that this “is not a plea-bargain case, and [appellant] has the right of appeal.”
       Accordingly, we reinstate this case on the Court’s active docket
       It is so ORDERED.

Judge’s signature: ______/s/ Evelyn V. Keyes______
                    Acting individually  Acting for the Court


Date: __August 20, 2020____